--------------------------------------------------------------------------------

Exhibit 10.1

 
SIXTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SIXTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 12, 2019 is by and among CELADON GROUP, INC. (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has requested that the Administrative Agent and Lenders
consent to the Disposition by the Loan Parties of certain other assets (such
Disposition, “Disposition B”), the Net Cash Proceeds of which shall be used to
prepay Loans under the Credit Agreement.  The terms and conditions of
Disposition B, and the assets to be sold pursuant to Disposition B (the
“Disposition B Assets”), have been substantially identified in an officer’s
certificate executed by a Responsible Officer of the Borrower and delivered to
the Lenders on or about April 11, 2019 (the “Disposition B Certificate”, which
for the avoidance of doubt shall be deemed to replace the Disposition B
Certificate that was delivered to the Lenders prior to the Fifteenth Amendment
Effective Date).


C.          The Borrower has informed the Administrative Agent and the Lenders
that it intends to (i) enter into an agreement to settle certain liabilities of
the Loan Parties, a copy of which has been delivered to Lenders in substantially
final form prior to the date hereof (the “Specified Settlement Agreement”) and
(ii) make an initial payment under the Specified Settlement Agreement in an
amount not to exceed $5,000,000 (the “Initial Settlement Payment”).


D.          The Borrower has requested that the Lenders (i) extend the date by
which Disposition B may be consummated with the consent of the Lenders, (ii)
consent to the Borrower’s execution of the Specified Settlement Agreement and
payment of the Initial Settlement Payment and (iii) make certain amendments to
the Credit Agreement in furtherance of the foregoing.


E.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The undersigned Loan
Parties hereby acknowledge and agree that, as of the date hereof, the
Outstanding Amount of the Committed Loans and L/C Obligations constitute valid
and subsisting obligations of such Loan Parties to the Lenders that are not
subject to any credits, offsets, defenses, claims, counterclaims or adjustments
of any kind.  The undersigned Loan Parties hereby acknowledge the Loan Parties’
obligations under the respective Loan Documents to which they are party.  Each
of the undersigned Loan Parties hereby (i) acknowledges that it has granted
Liens in favor of the Administrative Agent pursuant to, and is a party to, the
Collateral Documents (including, with respect to certain Guarantors, pursuant to
the Joinder Agreements executed by such Guarantors); (ii) reaffirms that each of
the Liens created and granted in or pursuant to the Collateral Documents is
valid and subsisting as of the date hereof; (iii) agrees that such Liens shall
continue in effect as security for all Obligations; and (iv) agrees that this
Amendment shall in no manner impair or otherwise adversely affect such Liens.

--------------------------------------------------------------------------------



3.          Consent to Disposition B.  The Administrative Agent and Lenders
hereby consent to Disposition B so long as Disposition B is consummated on terms
and conditions that are materially consistent with those set forth on the
Disposition B Certificate.  Each Lender hereby irrevocably authorizes the
Administrative Agent to take such actions as the Administrative Agent deems
necessary to release and terminate all Liens granted to or held by the
Administrative Agent under the Loan Documents on the Disposition B Assets upon
(x) the consummation of Disposition B and (y) the Administrative Agent’s receipt
of the Net Cash Proceeds received from Disposition B.   Each Lender hereby
irrevocably authorizes the Administrative Agent to execute and deliver such
documents as the Loan Parties may reasonably request, and that are in form and
substance acceptable to the Administrative Agent, for the purpose of confirming
to the applicable purchaser that such Liens on the Disposition B Assets shall be
released upon consummation of Disposition B in accordance with the conditions
set forth in the Disposition B Certificate.


4.          Consent to the Specified Settlement Agreement and Initial Settlement
Payment.  The Administrative Agent and Lenders hereby consent to the Borrower’s
execution of the Specified Settlement Agreement.  The Administrative Agent and
Lenders hereby consent to the Borrower’s payment of the Initial Settlement
Payment in connection with the Specified Settlement Agreement in an amount not
to exceed $5,000,000.  The Borrower shall confirm in writing to the
Administrative Agent (i) within one Business Day thereof that the Specified
Settlement Agreement has been executed by each party thereto, (ii) within one
Business Day thereof that the Specified Settlement Agreement has received
judicial approval and (iii) on the date thereof that the Initial Settlement
Payment has been made.


5.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Aggregate Commitments” means the Commitments of all Lenders.  The amount of the
Aggregate Commitments in effect from the Sixteenth Amendment Effective Date
until the earlier to occur of (i) one Business Day after consummation of
Disposition B and (ii) April 30, 2019 shall be $199,899,423.  Upon the
occurrence of the earlier to occur of (i) one Business Day after consummation of
Disposition B and (ii) April 30, 2019, the amount of the Aggregate Commitments
shall be reduced to an amount equal to the Maximum Outstanding Amount as of such
date plus $13,000,000.  The amount of the Aggregate Commitments shall at all
times be subject to reduction as otherwise set forth in this Agreement.


“Disposition B” means the Disposition of certain assets on the terms and
conditions permitted under the Sixteenth Amendment.


“L/C Expiration Date” means September 30, 2020.
 
2

--------------------------------------------------------------------------------



“Maximum Borrowing Amount” means (i) as of the Sixteenth Amendment Effective
Date, an amount equal to $151,899,423 and (ii) as of April 30, 2019, an amount
equal to the lesser of (x) $100,799,423 or (y) $151,899,423 minus the
Disposition B Reduction Amount, in each case, as such amount may be subsequently
reduced from time to time pursuant to Section 2.05 or increased up to an amount
not to exceed the Aggregate Commitments with the written consent of the Required
Lenders.


“Maximum Outstanding Amount” means (i) as of the Sixteenth Amendment Effective
Date, an amount equal to $186,899,423 and (ii) as of April 30, 2019, an amount
equal to the lesser of (x) $135,799,423 or (y) $186,899,423 minus the
Disposition B Reduction Amount, in each case, as such amount may be subsequently
reduced from time to time pursuant to Section 2.05 or increased up to an amount
not to exceed the Aggregate Commitments with the written consent of the Required
Lenders.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:
“Disposition B Reduction Amount” means an amount equal to 100% of the aggregate
Net Cash Proceeds received in connection with Disposition B minus $4,138,600.
“Sixteenth Amendment” means that certain Sixteenth Amendment to Amended and
Restated Credit Agreement, dated as of the Sixteenth Amendment Effective Date,
by and among the Loan Parties (excluding the Mexican Loan Parties), the
Administrative Agent and the Lenders.
“Sixteenth Amendment Effective Date” means April 12, 2019.
(c)          Section 2.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          Notwithstanding any of the provisions of this Agreement to the
contrary and subject to the other borrowing limitations of this Agreement, (i)
until such time as the Borrower has certified to the Administrative Agent that
(A) the Specified Settlement Agreement has been executed by all necessary
parties and has received judicial approval and (B) the Initial Settlement
Payment has been made or will be made contemporaneously therewith, (x) the Total
Outstandings shall not exceed the Maximum Outstanding Amount minus $5,000,000
and (y) the Outstanding Amount of all Loans shall not exceed the Maximum
Borrowing Amount minus $5,000,000 and (ii) thereafter, (x) the Total
Outstandings shall not exceed the Maximum Outstanding Amount and (y) the
Outstanding Amount of all Loans shall not exceed the Maximum Borrowing Amount,
in each case, at any time without the prior written consent of the Required
Lenders.
(d)          Section 2.05(l) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(l)          Upon the consummation of Disposition B, the Borrower shall on the
next Business Day prepay Loans and/or Cash Collateralize the Dollar Equivalent
of the L/C Obligations in an amount equal to the amount of Net Cash Proceeds
received by the applicable Loan Party or Subsidiary in connection with such
Disposition, with a reduction of the Maximum Outstanding Amount and the Maximum
Borrowing Amount by an amount equal to the Disposition B Reduction Amount.
3

--------------------------------------------------------------------------------

(e)          Each of Sections 6.12(a), (b) and (d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
6.12          Financial Covenants.
(a)          Lease-Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis a Lease-Adjusted Total Debt to EBITDAR Ratio not greater than
the ratio opposite the applicable testing date set forth in the table below:
Testing Date
 
Maximum Lease-Adjusted Total Debt to EBITDAR Ratio
June 30, 2018
6.09:1.00
July 31, 2018
5.91:1.00
August 31, 2018
5.61:1.00
September 30, 2018
5.19:1.00
October 31, 2018
4.86:1.00
November 30, 2018
4.61:1.00
December 31, 2018
4.61:1.00
January 31, 2019
4.36:1.00
February 28, 2019
4.24:1.00
March 31, 2019
4.48:1.00
April 30, 2019
4.59:1.00
May 31, 2019
3.48:1.00



(b)          Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio not less than the ratio opposite the applicable
testing date set forth in the table below:
Testing Date
 
Minimum Fixed Charge Coverage Ratio
June 30, 2018
0.90:1.00
July 31, 2018
0.95:1.00
August 31, 2018
1.00:1.00
September 30, 2018
1.00:1.00
October 31, 2018
1.00:1.00
November 30, 2018
1.00:1.00
December 31, 2018
1.00:1.00
January 31, 2019
1.00:1.00
February 28, 2019
1.00:1.00
March 31, 2019
0.95:1.00
April 30, 2019
0.90:1.00
May 31, 2019
1.00:1.00

 
4

--------------------------------------------------------------------------------

(d)          Maximum Disbursements.  Not permit the aggregate amount of
Disbursements of the Loan Parties to exceed the amount opposite the applicable
period set forth in the table below:
Period
 
Maximum Disbursements
July 1, 2018 through and including July 28, 2018
$97,100,000
July 29, 2018 through and including September 1, 2018
$113,500,000
September 2, 2018 through and including September 29, 2018
$73,900,000
September 30, 2018 through and including November 3, 2018
$117,500,000
November 4, 2018 through and including December 1, 2018
$82,700,000
December 2, 2018 through and including December 29, 2018
$78,557,000
December 30, 2018 through and including January 26, 2019
$77,858,000
January 27, 2019 through and including March 2, 2019
$107,752,000
March 3, 2019 through and including March 30, 2019
$75,626,000
March 31, 2019 through and including April 27, 2019
$72,695,000
April 28, 2019 through and including May 24, 2019
$54,567,000
May 25, 2019 through and including June 29, 2019
$62,409,000



6.          Updated Organizational Chart.  Within five (5) Business Days after
the Sixteenth Amendment Effective Date, the Borrower shall deliver to the
Administrative Agent an updated organizational chart of the Loan Parties and
each of their respective Subsidiaries giving effect to Disposition A.  Within
five (5) Business Days after consummation of Disposition B, the Borrower shall
deliver to the Administrative Agent an updated organizational chart of the Loan
Parties and each of their respective Subsidiaries giving effect to Disposition
B.


7.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors (excluding the Mexican
Loan Parties), each Lender and the Administrative Agent;


(b)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof; and


(c)          receipt by the Administrative Agent of a certificate of each Loan
Party (excluding the Mexican Loan Parties) dated as of the date hereof signed by
a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving this Amendment and (B) in the case of the Borrower,
certifying that, after giving effect to this Amendment, (1) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, in each case, other than with respect to the Audit Events (as defined in
that certain Eighth Amendment to Credit Agreement dated as of March 30, 2018 by
and among the parties hereto), and (2) no Default exists after giving effect to
this Amendment.
5

--------------------------------------------------------------------------------



8.          Payment of Fees and Expenses.  Without limiting the Loan Parties’
obligations under Section 10.04 of the Credit Agreement, the Borrower shall,
promptly, and in any event within 5 Business Days of demand therefor, reimburse
(i) the Administrative Agent for all fees and expenses of the Administrative
Agent (including without limitation, all fees and expenses of US, Mexican and
Canadian counsel to the Administrative Agent and financial advisors to the
Administrative Agent and all appraisal, inspection and other costs incurred by
the Administrative Agent) and (ii) each Lender for all reasonable out-of-pocket
travel expenses of, and fees and expenses of counsel to, such Lender, in each
case, incurred in connection with the Loan Documents, including without
limitation this Amendment.


9.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the undersigned Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the undersigned Loan Parties may have or claim
to have against any entity or other Person within the Lender Group.


10.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


11.          Representations and Warranties; No Default.  Each undersigned Loan
Party represents and warrants to the Administrative Agent and each Lender that
(a) any forecasts of cash flows and other projections delivered to the
Administrative Agent or any Lender prior to the date hereof reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each undersigned Loan Party contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (c) after giving effect to this Amendment, no
Default exists, including without limitation any Default under Section 8.01(e)
of the Credit Agreement.


12.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
 
6

--------------------------------------------------------------------------------



13.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


14.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
15.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixteenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              OSBORN TRANSPORTATION, INC.           By: /s/ Paul Svindland  
Name: Paul Svindland   Title: Chief Executive Officer               CELADON
CANADIAN HOLDINGS, LIMITED         By: /s/ Paul Svindland   Name: Paul Svindland
  Title: Chief Executive Officer

 
 


CELADON GROUP, INC.
SIXTEENTH AMENDMENT



--------------------------------------------------------------------------------

GUARANTORS:
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              BEE LINE, INC.           By: /s/ Chase Welsh   Name:  Chase Welsh
  Title: Secretary              
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              QUALITY COMPANIES LLC          By: /s/ Paul Svindland   Name: Paul
Svindland    Title:  Chief Executive Officer

 
 
 
CELADON GROUP, INC.
SIXTEENTH AMENDMENT


--------------------------------------------------------------------------------

GUARANTORS:
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
              VORBAS, LLC          By: /s/ Thomas S. Albrecht   Name:  Thomas S.
Albrecht   Title:  Chief Financial Officer

 
 



CELADON GROUP, INC.
SIXTEENTH AMENDMENT

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Cameron Z. Butler
 
Name:
Cameron Z. Butler
 
Title:
Assistant Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Cameron Z. Butler
 
Name:
Cameron Z. Butler
 
Title:
Assistant Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Troy F. Jefferson
 
Name:
Troy F. Jefferson
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ Christopher Rothwell
 
Name:
Christopher Rothwell
 
Title:
EVP

 

 
CELADON GROUP, INC.
SIXTEENTH AMENDMENT
 
Back to Form 8-K
[form8k.htm]